DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 05 July 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/782,541 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s response filed on 31 May 2022 is acknowledged and entered.  
Currently, claims 1-4, 6-9 and 13-18 are pending.   

Withdrawal of Objections and Rejections:
The nonstatutory obviousness-type double patenting rejection of claims 1-4, 6-9 and 13 as being unpatentable over claims 4, 5 and 9-11 of U.S. Patent No. 10,022,443 is withdrawn in view of the terminal disclaimer filed on 5/5/2022.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 5/5/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion:
Claims 1-4, 6-9 and 13-18 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/28/22